Citation Nr: 1206224	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  11-29 946	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for metastatic prostate cancer involving bladder and bone, including as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to October 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim can be reached.  

The Veteran's representative submitted a VA Form 9, Appeal to Board of Veterans' Appeals, that was received in November 2011.  The Veteran's representative indicated that the Veteran did not desire a hearing before the Board at that time.  In December 2011, the Veteran submitted a VA Form 9 and indicated that he desired a BVA hearing at the local VA Regional Office.  The Veteran also submitted a hearing election form indicating that he desired a hearing before a local Decision Review Officer (DRO) at the St. Petersburg Regional Office.  The Veteran has not been afforded either request hearing.  Consequently, the case must be remanded in order to schedule the Veteran for the requested hearings.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

1.  Schedule the Veteran for a hearing before a DRO at the RO in St. Petersburg, Florida.  Provide the Veteran and his representative with notice of the hearing.

2.  Readjudicate the issue on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  

3.  Then, schedule the Veteran for a hearing before a member of the Board at the RO in St. Petersburg, Florida.  Provide the Veteran and his representative with notice of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

